Citation Nr: 1205450	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  05-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

When this case was most recently before the Board in July 2010, the Board granted reopening of the Veteran's claim for service connection for bilateral hearing loss disability and remanded the reopened claim for further development.  The case has since been returned to the Board for further appellate action.

The  issue of entitlement to an effective date prior to August 3, 2009, for service connection for a psychiatric disability, variously diagnosed, was raised by the Veteran's representative in correspondence submitted in February 2011.  The record before the Board does not show that this matter has been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  


REMAND

Unfortunately, the Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

In the July 2010 remand, the Board noted that a March 2006 VA examiner opined that it is "not likely" that the Veteran's hearing loss disability is related to service.  The Board found this opinion to be inadequate for adjudication purposes and thus directed the originating agency to provide the Veteran with another VA audiological examination for the purpose of determining the nature and etiology of his bilateral hearing loss disability.  The examiner was to specifically state whether there is a 50 percent or better probability that the Veteran's hearing loss disability is etiologically related to his active service.  

In response to the Board's July 2010 remand, the Veteran was afforded a VA audiological examination in December 2010.  Unfortunately, the examiner did not opine as to whether there is a 50 percent of better probability that the Veteran's hearing loss is related to his active service.  Instead, the examiner opined that it is "not likely" that the Veteran's hearing loss is the result of his active service.  This opinion using the same language that the Board stated was inadequate in the prior remand is clearly not in compliance with the Board's remand directive.  The Board emphasizes that in order to prevail on this claim, the Veteran need only show that there is a 50 percent or better probability that his hearing loss is related to his active service.  He is not required to show that it is likely that his hearing loss is related to his active service.  

Therefore, as the opinion is not adequate for adjudication purposes and as it is not in compliance with the Board's remand directive, further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims files should be returned to the examiner who performed the December 2010 examination of the Veteran.  The examiner should review the record including the December 2010 examination report, and opine as to whether there is a 50 percent or better probability that the Veteran's hearing loss disability is etiologically related to his active service.  For the purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for all opinions expressed must also be provided.  

If the December 2010 examiner is not available, the claims folders should be provided to and reviewed by another audiologist or physician with appropriate expertise who should review the record and provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the appellant's claim for service connection for bilateral hearing loss disability, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

